Name: 2008/520/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the Translation Centre for the bodies of the European Union for the financial year 2005
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/126 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the Translation Centre for the bodies of the European Union for the financial year 2005 (2008/520/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the Translation Centre for the bodies of the European Union for the financial year 2005, together with the Centre's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EC) No 2965/94 of 28 November 1994 setting up a Translation Centre for the bodies of the European Union (4), and in particular Article 14 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control (A6-0101/2007), 1. Notes that the final annual accounts of the Translation Centre for the bodies of the European Union for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Operating revenue Invoicing for the financial year 30 408 23 423 Miscellaneous revenue 372 150 Total operating revenue(a) 30 780 23 573 Operating expenditure Current expenses 13 200 11 929 Buildings, equipment and sundry operating expenditure 3 547 2 734 Operational expenditure 7 397 5 919 Allocation to provisions 1 849 1 410 Total operating expenditure (b) 25 993 21 992 Operating result (c = a - b) 4 787 1 581 Financial income Bank interest 428 387 Exchange-rate gain 1 1 Total financial income (d) 429 388 Financial expenses Bank charges 4 7 Total financial expenses (e) 4 7 Financial result (f = d - e) 425 381 Result for ordinary activities (g = c + f) 5 212 1 962 Exceptional income (h) 0 2 230 Exceptional expenses (i) 0 0 Exceptional result (j = h - i)) 0 2 230 Result for the financial year (g + j) 5 212 4 192 Source: Data compiled by the Centre. This table summarises the data supplied by the Centre in its own annual accounts; 2. Approves closing the accounts of the Translation Centre for the bodies of the European Union for the financial year 2005; 3. Instructs its President to forward this Decision to the director of the Translation Centre for the bodies of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 25. (2) OJ C 312, 19.12.2006, p. 48. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 314, 7.12.1994, p. 1. Regulation as last amended by Regulation (EC) No 1645/2003 (OJ L 245, 29.9.2003, p. 13). (5) OJ L 357, 31.12.2002, p. 72.